UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7994



RONALD MILES,

                                            Petitioner - Appellant,

          versus


RONALD ANGELONE,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-00-204-AM)


Submitted:   April 25, 2002                    Decided:   May 2, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ronald Miles, Appellant Pro Se. Thomas Drummond Bagwell, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald Miles seeks to appeal the district court’s order

denying    relief   on    his   Fed.    R.     Civ.     P.    60(b)   motion    for

reconsideration of the district court’s order denying relief on his

28 U.S.C.A. § 2254 (West 1994 & Supp. 2001) petition.                       We have

reviewed the record and the district court’s order and find no

reversible    error.       Accordingly,       we      deny    a   certificate    of

appealability and dismiss the appeal on the reasoning of the

district court.      Miles v. Angelone, No. CA-00-204-AM (E.D. Va.

filed Oct. 23, 2001 & entered Oct. 24, 2001).                In addition, we deny

Miles’    motions   for   judicial     notice,     appointment        of   counsel,

discovery, and emergency relief.             We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                           DISMISSED




                                       2